Citation Nr: 1120179	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 3 to April 24, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably pre-existed service and was not aggravated by service.  

2.  Coronary artery disease was first manifest within one year after the Veteran's separation from service, but was not manifest to a compensable degree within that year.  


CONCLUSIONS OF LAW

1.  Hypertension was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).  

2.   A heart disorder was not incurred in or aggravated by service, nor may arteriosclerotic heart disease be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for hypertension and a heart disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

In June 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection. VA also informed him of the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained the Veteran's service treatment records; and records reflecting his pre-service and post-service treatment by Medical Center Cardiologists; by Stewart County Community Clinic; by Gateway Health System; and by the Tennessee Department of Health.  

Pursuant to a remand by the Board in June 2010, the Veteran was scheduled for an examination to obtain a medical opinion regarding his claimed disorders.  However, the record indicates that the Veteran was notified of the examination at his address of record, but failed to report for the scheduled examination.  The October 2010 supplemental statement of the case further informed the Veteran that his claims were being decided based in part on evidence indicating he had failed to report for the scheduled examinations.  He has not subsequently provided good cause for failing to report.  

In January 2011, the Board requested a medical opinion from a specialist physician with the Veterans Health Administration.  That opinion was received in February 2011 and will be discussed below.  

Finally, the Veteran testified at a hearing at the RO before the undersigned.  That hearing was held in March 2010, and a transcript has been associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal, with respect to the issues of entitlement to service connection for hypertension and for a heart disorder.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.  

The Facts

At the time of the Veteran's enlistment examination in December 2006, he indicated that he did not have and had never had heart trouble or high blood pressure.  The report of his enlistment examination notes that his blood pressure was 140/84.  No diagnosis of hypertension or a heart disorder was listed and the Veteran was accepted for active service.  Shortly after entering onto active duty, the Veteran underwent an extensive cardiovascular workup after being found to be hypertensive in the clinic.  A stress test revealed a hypertensive response to exercise, but was otherwise normal; the Veteran achieved a workload of 11.9 METS.  Echocardiography showed left ventricular hypertrophy.  A private cardiologist diagnosed "pretty severe hypertension" and indicated the Veteran was medically unfit for duty.  An Entrance Physical Standards Board found that the Veteran did not meet the medical fitness standards for enlistment.  The Board's report noted that the Veteran's hypertension with left ventricular hypertrophy existed prior to service and was aggravated by service.  The Veteran was separated from service after less than four months of active service.  

The Veteran's claim for service connection was received in June 2007.  Private treatment records were obtained showing that the Veteran had been treated for hypertension for several years, including with medication since at least 2005.  A nurse practitioner in September 2006 diagnosed possible "white coat hypertension" and recommended stopping the antihypertensive medication.  The Veteran was seen in May 2007 complaining of the recent onset of headaches that were almost always associated with nausea and vomiting, with pain radiating down his chest and left arm which would become numb.  The examiner indicated that the Veteran's symptoms were "quite typical" of complicated migraine, particularly in light of the previous negative stress thallium test.  The examiner expressed doubt that the Veteran had coronary artery disease.  

However, at the Veteran's insistence, cardiac catheterization was performed in June 2007 and revealed a 30 percent stenosis in one coronary artery and a 40 percent stenosis in another coronary artery.  

The Veteran and his wife testified at a hearing before the Board in March 2010.  He stated that he was told by an examiner prior to service that he would not be accepted for service if he was taking antihypertensive medication, but he could stop his medication before he went in and restart it again later.  He also indicated that he was then taking more medication than he did prior to service.  Finally, the Veteran testified that two private physicians had told him that service may have made his hypertension worse; he indicated that he would try to get written statements from them to that effect.  No additional medical evidence was received.  

Pursuant to the Board's remand in June 2010, the Veteran was scheduled for an examination to obtain a medical opinion regarding his hypertension and heart disorder.  The Veteran failed to report for the scheduled examination.  

In January 2011, the Board requested a medical opinion from a specialist with the Veterans Health Administration.  That opinion was received in February 2011.  The physician reviewed the Veteran's claims file noting the Veteran's medical history as set forth above.  The physician's report contains several significant findings.  First, it was noted that the Veteran has chronic hypertension.  Further, the pathophysiological changes of hypertension, particularly left ventricular hypertrophy, are not acute, but rather are chronic changes, developing over months to years.  The specialist stated that he could find no indication that the Veteran's military service permanently affected his blood pressure control.  The specialist also discussed the Veteran's coronary artery disease, noting that it was unclear whether the Veteran ever had any overt symptoms due to his hypertension or coronary artery disease.  The physician cited medical literature in stating that it is not uncommon for servicemen of the Veteran's rather young age to have coronary artery disease.  He concluded that it was unlikely that the Veteran's time in service resulted in his coronary artery disease which was nonobstructive.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

Every veteran is taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

For certain disabilities, such as hypertension or atherosclerotic heart disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations, notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

In evaluating this appeal, the Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he has had chronic knee or back pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, cannot be considered credible evidence of service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Hypertension 

Because hypertension was not noted at the time the Veteran was examined and accepted for service, the Veteran is presumed to have been in sound condition in that regard at that time.  However, private treatment records show that he was treated for hypertension for several years prior to service.  In addition, the VA specialist in February 2011 stated that the pathophysiological changes of hypertension that were noted during service, particularly left ventricular hypertrophy, developed over months to years - clearly placing the onset of the hypertension well before the Veteran entered service.  There is no medical evidence indicating that the Veteran's hypertension began during service, and the Veteran himself testified that he was treated for the disorder prior to service.  Therefore, the Board finds that the Veteran's hypertension clearly and unmistakably pre-existed service.  

Further, the VA specialist indicated that the Veteran's hypertension was not permanently affected by his brief period of service.  In this regard, the Board notes that the Veteran was taking antihypertensive medication prior to service, that he was placed on different medication to control his blood pressure during service, and that he continued to take antihypertensive medication after service.  There is no competent medical evidence indicating that the Veteran's hypertension has ever been symptomatic or that it worsened in any respect during service.  The VA specialist noted that, prior to service, the Veteran's hypertension was described as "mildly controlled."  A private nurse practitioner in March 2008 indicated that his hypertension was at that time well controlled.  Therefore, the Board finds that the Veteran's pre-existing hypertension did not increase in disability during service and that it clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Thus, in the absence of competent medical evidence that the Veteran's pre-existing hypertension was not aggravated by service, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Heart disorder

The record shows that the Veteran's coronary artery disease was first discovered during cardiac catheterization in June 2007, less than two months after his separation from service.  

As noted above, the VA specialist stated that it was unlikely that the Veteran's time in service resulted in his coronary artery disease which was nonobstructive.  Given the non-advanced nature of the findings at cardiac catheterization, the negative stress thallium test during service, the fact that the disorder was apparently asymptomatic, and the fact that it is not uncommon for young men the Veteran's age to have significant coronary artery disease, the implication in the specialist's opinion is that the Veteran's coronary artery disease pre-existed service.  There certainly is no competent medical evidence showing that the disorder did not pre-exist the Veteran's brief period of active service.  And there is no competent medical evidence indicating that the disorder worsened at all during service - the Veteran was asymptomatic and the thallium test was negative.  Moreover, there is no competent medical evidence that the disorder began during service, and the VA specialist indicated that it was unlikely that it did.  

In addition, the Board notes that, as set forth above, service connection for arteriosclerotic heart disease may be presumed if it is first manifest within one year after the Veteran's separation from service, after serving at least 90 days.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran's coronary artery disease was first discovered less than two months after his separation.  Thus, the presumption would seem to apply.  However, § 3.307 also stipulates that the disorder must be manifest to a compensable degree within that first year.  In this case, the VA specialist indicated that the Veteran's coronary artery disease was apparently asymptomatic in June 2007 and the treatment records do not show that the Veteran has ever been prescribed medication for his coronary disease.  Moreover, the report of the stress thallium test in May 2007 states that the Veteran achieved 11.9 METS.  

A compensable rating for arteriosclerotic heart disease requires a workload of 10 METs or less, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or the requirement for continuous medication.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Because the Veteran has never been symptomatic due to his coronary artery disease, because he has never taken medication for the disorder, and because he was able to achieve a workload of 11.9 METS, the criteria for a compensable rating for the disorder were not met during the first year after the Veteran's separation from service.  Accordingly, service connection for the Veteran's coronary artery disease cannot be presumed. 

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder on any basis.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a heart disorder is denied.  

Service connection for hypertension is denied.  



____________________________________________
L.M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


